                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLSTATE VEHICLE AND                                CIVIL ACTION
PROPERTY INSURANCE
COMPANY, A/S/0 Felix Torres
                                                                              FILED
       v.                                                                     JUL 11 2019
PHILADELPHIA HOUSING AUTHORITY                      N0.19-1354              KATE BARKMAN, Clerk
                                                                           By          Dep. Clerk
                                         ORDER

       NOW, this 11th day of July, 2019, upon consideration of the Defendant,

Philadelphia Housing Authority's Motion to Dismiss Pursuant to Rule 12(b)(6) (Document

No. 10), the defendant's reply, and the plaintiff's surreply, it is ORDERED that the motion

is GRANTED.

       IT IS FURTHER ORDERED as follows:

       1.     The Amended Complaint is DISMISSED;

       2.     The plaintiff is granted leave to file a second amended complaint, if it can

plausibly state a claim within the real estate exception, no later than July 21, 2019.
